Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority benefit as a CON of 17291663 filed on 11/25/2017; now US Pat. 11/392,004.
Acknowledgment is made of applicant’s claim for priority benefit of PCT/IB2019/ 060103 filed in Japan on 11/25/2019.
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2018-229400 filed in Japan on 12/06/2018.2.	
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae US Pat. 9401354 in view of Morinaga et al. US 2020/0089069.
Claim 1: Bae et al. disclose a display device comprising 
(Fig. 4) a substrate 100, a display portion A1 (display area) [Col. 5, lines 15-25], 
a first wiring 150/151 (pad parts 150 and first contact hole 151), and a second wiring 110 [Col. 6, lines 33-40] ,
(Fig. 4) wherein the display portion A1 comprises a transistor TFT, 
wherein the transistor TFT (switching transistor) comprises a semiconductor layer 1121 (active layer), a gate insulating layer 140/120, and a gate electrode 1122, 
wherein the semiconductor layer 1121 at least comprises one metal element that is the same as the metal element included in the second wiring 110 (the active layer 1121 and the shorting bar connection part 110 include the same material and on a same layer) [Col. 5, lines 35-43], 
(Fig. 4) the semiconductor layer 1121 comprises a first region (1121/1122) overlapping with the gate electrode 1122 and a second region (left/right sides of 1121) not overlapping with the gate electrode 1122, 
except 
wherein a resistance of the second region and a resistance of the second wiring are lower than a resistance of the first region.
However Morinaga et al. teach
Regarding the limitation “a resistance of the second region and a resistance of the second wiring are lower than a resistance of the first region”: Morinaga et al. teach in (Figs. 3, 4) a resistance of the second region 71B(7b) and a resistance of the second wiring 72B(7b) (from region 72B, extending ‘wiring’ 7b is for connecting to other elements, as shown in Figs. 3, 4) are lower than a resistance of the first region 7a (first region 71B(7b) and second region 72B(7b), that are located on opposite sides of the first semiconductor region 7a, are having lower resistance than the first semiconductor region 7a) [0096][0108] - Morinaga et al. further teach in [0213] a “resistance lowering process” using the island-shaped insulator layer 9B as a mask.
It would have been obvious to one of ordinary skill in the art to modify Bae's invention with Morinaga's structure in order to provide improved reliability, as taught by Morinaga et al. [0009].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 2: Bae et al. disclose a display device comprising 
(Fig. 4) a substrate 100, a display portion A1 (display area) [Col. 5, lines 15-25], 
a first wiring 150/151 (pad parts 150 and first contact hole 151), and a second wiring 110 [Col. 6, lines 33-40] ,
(Fig. 4) wherein the display portion A1 comprises a transistor TFT, 
wherein the transistor TFT (switching transistor) comprises a semiconductor layer 1121 (active layer), a gate insulating layer 140/120, and a gate electrode 1122, 
(Fig. 4) the semiconductor layer 1121 and the second wiring 110 (shorting bar connection part) comprise the same metal oxide (the active layer 1121 and the shorting bar connection part 110 include the same oxide semiconductor and on a same layer) [Col. 5, lines 35- 45].
(Fig. 4) the semiconductor layer 1121 comprises a first region (1121/1122) overlapping with the gate electrode 1122 and a second region (left/right sides of 1121) not overlapping with the gate electrode 1122, 
except 
wherein a resistance of the second region and a resistance of the second wiring are lower than a resistance of the first region.
However Morinaga et al. teach
Regarding the limitation “a resistance of the second region and a resistance of the second wiring are lower than a resistance of the first region”: Morinaga et al. teach in (Figs. 3, 4) a resistance of the second region 71B(7b) and a resistance of the second wiring 72B(7b) (from region 72B, extending ‘wiring’ 7b is for connecting to other elements, as shown in Figs. 3, 4) are lower than a resistance of the first region 7a (first region 71B(7b) and second region 72B(7b), that are located on opposite sides of the first semiconductor region 7a, are having lower resistance than the first semiconductor region 7a) [0096][0108] - Morinaga et al. further teach in [0213] a “resistance lowering process” using the island-shaped insulator layer 9B as a mask.
It would have been obvious to one of ordinary skill in the art to modify Bae's invention with Morinaga's structure in order to provide improved reliability, as taught by Morinaga et al. [0009].

Claims 3, 4: Bae et al. disclose
Claims 3, 4: (Fig. 4) the semiconductor layer 1121 and the second wiring 110 are provided on the same plane.

Claim 11: Bae et al. disclose a method for manufacturing a display device comprising the steps of: 
(Fig. 4) forming a transistor TFT (switching transistor) comprising a semiconductor layer 1121 (active layer) over a substrate 100 [Col. 5, line 14]; and
forming a wiring 110 over the substrate 100; 
wherein the semiconductor layer 1121 (active layer) and the wiring 110 are formed by processing the same metal oxide film (the active layer 1121 and the shorting bar connection part 110 include the same oxide semiconductor and on a same layer) [Col. 5, lines 35- 45], 
(Fig. 4) the semiconductor layer 1121 comprises a first region (1121/1122) overlapping with the gate electrode 1122 and a second region (left/right sides of 1122) not overlapping with the gate electrode 1122, and
except
a resistance of the second region and a resistance of the wiring are lower than a resistance of the first region.
However Morinaga et al. teach
Regarding the limitation “a resistance of the second region and a resistance of the second wiring are lower than a resistance of the first region”: Morinaga et al. teach in (Figs. 3, 4) a resistance of the second region 71B(7b) and a resistance of the second wiring 72B(7b) (from region 72B, extending ‘wiring’ 7b is for connecting to other elements, as shown in Figs. 3, 4) are lower than a resistance of the first region 7a (first region 71B(7b) and second region 72B(7b), that are located on opposite sides of the first semiconductor region 7a, are having lower resistance than the first semiconductor region 7a) [0096][0108] - Morinaga et al. further teach in [0213] a “resistance lowering process” using the island-shaped insulator layer 9B as a mask.
It would have been obvious to one of ordinary skill in the art to modify Bae's invention with Morinaga's structure in order to provide improved reliability, as taught by Morinaga et al. [0009].

Claims 5-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae US Pat. 9401354, Morinaga et al. US 2020/0089069 as applied to claims 1, 2, 11 above, and further in view of Nakayama et al. US 2008/0088784.
Claims 5-10, 12-14: 
Nakayama et al. teach
Claims 5, 6: (Fig. 20) the resistance of the second wiring 81 (short ring connection wire 81 is formed of semiconductor layer) [0105] is higher than a resistance of the first wiring 261 (drain wiring, made of Al metal) [0109].
Claims 7, 8: (Fig. 3) a third wiring (source wiring) electrically connected to the transistor TFT, wherein the third wiring (source wiring opposite to drain wiring 261/26) and the first wiring (drain wiring 261/26) are provided on the same plane and comprise the same metal element [0077].
Claims 9, 10: (Fig. 7) an FPC 61/60/62 (flexible wiring board) [0084] comprises a portion (extended beyond the right side-edge of substrate 2) covering an exposed end surface of the second wiring 81/2 (Fig. 19 shows wiring 81 is at the edge of substrate 2)
Claim 12: (Figs. 18, 19) forming a plurality of connection terminals 52 (ITO terminal) [0009] over the substrate 2; (Fig. 19) cutting part of the substrate 2 and part of the wiring 81 (short ring connection wire, formed using the semiconductor layer) [0107] to isolate the plurality of connection terminals 52 electrically (cutting at cutting line 90) [0105]; and connecting an FPC 61 (flexible wiring board) [0087] to the plurality of connection terminals 52.
Claim 13: (Fig. 19, 20) the FPC 61 (flexible wiring board) [0086] comprises a portion covering (overlapping) an exposed end surface of the wiring 81 (short ring connection wire) - (cutting at cutting line 90) [0105];
Claim 14: (Figs. 3, 20), wherein the semiconductor layer 22 and the wiring 81 are provided on the same plane (short ring connection wire 81 is formed using the semiconductor layer 22) [0107].
It would have been obvious to one of ordinary skill in the art to modify Bae's invention with Nakayama's structure in order to provide improved reliability, as taught by Nakayama et al. [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871